Title: To George Washington from James Anderson (of Scotland), 30 May 1796
From: Anderson, James (of Scotland)
To: Washington, George


        
          Honoured Sir
          Cotfield near Edenburgh 30th May 1796
        
        Your respected favour of the [ ] Feby was transmitted to me by Mr Pinckney about a week ago, since which time I have felt uneasy lest you may have thought I neglected to return an answer, in time, to the letter you alude to dated in December last, which never has yet reached me. I shall regret, if in consequence of that circumstance, any thing that could have depended upon me shall have been neglected—But little is it in my power to be of the service I wish on any occasion!
        I never in my life experienced this inability more strongly than at present, for, I fear the circumstances of the two countries are relatively such as to bar all hopes of my being able effectually to forward your views. This does not proceed so much from any political arrangements, or legislative regulations here, as from

the situation of individuals respecting enterprises of the kind proposed: for things are much changed from what they were a few years ago, in that respect. At the period to which I allude, many respectable sober-minded persons of moderate fortune had their eyes directed to the American states as a country in which there was a greater prospect of rendering a small stock a foundation of a moderate independance that might be enjoyed in peace and tranquillity than elsewhere; but in consequence of the reports that have been circulated by a few individuals who have returned; corroborated by letters that have been received in all parts of this country by the relations of many who have remained, the desire of emigrating, among persons of the above description has died almost entirely away, and it is now only found to prevail to a considerable degree among persons of another description, who I should be very sorry to recommend to your notice.
        You must be sufficiently informed from other quarters, that there exists in this country (and I fear in other countries also) a small, but violent party who are highly discontented with the present form of our government. As this government, however, is firmly supported by a vast majority of the thinking people in all parts of the country, they find their efforts to change it so ineffectual as to have excited a rage in their minds that prompts them to wish for a change of situation. Of this class of emigrants many have of late years found their way into America, little I fear to its profit—and more are still desireous of going thither; nor do I know that ever any effort has been made by government to restrain them. Among persons of this description, were I to search for them I have no doubt but some would be found who would gladly close with any proposals that could be offered on your part—but my regard for you is too sincere ever to permit me to think of such a thing. I have watched this class of men for several years past, and barring a few persons of very mean intellectual powers, I have reason to believe that the whole party derives its existence from embarassment of circumstances, or an inordinate desire for rule, frequently, among persons of even large property originating from the same source. There are many men ⟨in⟩ every country who choosing to live in a stile beyond that to which their funds can easily reach, feel private embarassments that the world in general does not

perceive—this naturally tends to sour the mind, and to make it dwell with satisfaction on the gloomy side of every object, so that it at last becomes so exceedingly disposed to discontent, that every hint which touches on that string produces a forcible effect and they become at last seriously convinced that nothing good exists around them—Had the same person never felt the embarassment which gave the first gloomy biass to the mind, that biass would never have been experienced—On the contrary if the cheering sensation that results from easy circumstances had prevailed, content and satisfaction would have been the natural tendency of the mind. Whether these remarks are just or not, it is a certain fact that nine out of ten of the disaffected party here are men of dissipated manners, or such as are in needy circumstances neither of which would be proper for your purpose. Among the class of respectable opulent farmers, who in this part of the country at present form a very valuable part of the community, none are to be found, who would move even to a few miles distan⟨ce⟩ from their native place without very high encouragement indeed—And if such men were to go to America they would aim at becoming proprietors of land themselves, the purchase price of which is so much lower than in this country as strongly to impress their mind with that idea—But among this class of men at present for the reasons above given, few are to be found who have their views turned towards America.
        Before the war there was another class of men who without ever intending to leave this island had begun to purchase great tracts of land there, as a mercantile speculation, with a view to sell them out again in smaller allotments. But the immoderate profits that monied men can now derive from their capital by speculating in the funds here; has entirely driven all the ready cash of the nation into that vortex, so as for the present to put a stop to every idea of entering into distant speculations of any sort—Besides, the laws of some of the states lay bars in the way of such attempts and an idea begins to prevail here that the tenure by which such property is held is less secure than it was once imagined to be, which must have a tendency to repress similar enterprises, as it will probably have an effect also upon the state of your public funds. From all these considerations my hope of being able effectually to cooperate in forwarding your views by no means corresponds with my wishes, which occasions a

regret so strong that it perhaps makes me also more desponding than I ought to be. Should that prove to be the case, nothing will more add to my happiness in life—for next to enjoying tranquillity of mind myself there is nothing could be more pleasing to me than to think that I could be in any respect instrumental in augmenting the tranquillity and enjoyment that you have so good a right to expect. I shall do my best to put the papers you have entrusted to me into the hands of such persons as I think have the best chance of doing service—under the cautions you have, with your usual liberality recommended. I regret however, that from my inferior station of life, and the narrow sphere in which I move, that I can have less in my power than others might have had. The only thing that I can command in this case is my best wishes and these shall never be wanting.
        I am glad you approve the principle of the iron bridge. The calculations have been sufficiently accurate to prove beyond a doubt that in every case the charge must be greatly below that of a stone bridge—And that in some cases it could not amount to one tenth part of the sum—But these are particulars that are not at present of sufficient importance to require your attention.
        I have used the freedom to request the favour of Mr Pinckney to transmit to you an additional volume of Essays relative to Agriculture and Rural affairs (bei⟨ng the thi⟩rd) just now published by me, which I beg the favour of you to ho⟨nour⟩ with your acceptance—Should a time ever arrive when you could be permitted to direct your undisturbed attention to objects of that nature you would find it a source of much enjoyment—But at present objects of greater magnitude call for your attention. This volume gives a view of some of the internal arrangements in Britain, that are not, I presume, very generally known abroad. I have the honour to be, with the most respectful esteem Sir your most obedient Hule Servt
        
          Jas Anderson
        
      